Citation Nr: 1816957	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-15 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a facial skin condition as a result of shaving.

2.  Entitlement to an initial compensable rating for bilateral forearms scars, as a residual of in-service shots.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Martinez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to November 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO in Los Angeles, California has jurisdiction over the Veteran's case.

When this case was previously before the Board in December 2015 it was remanded for additional development and scheduling of a Board hearing.  It has since been returned to the Board for further appellate action.

The Veteran requested a Board hearing in his December 2014 statement.  The hearing was scheduled for March 2016 and notice was sent to the Veteran's address of record in February 2016.  However, the Veteran did not appear for his hearing.  He has not submitted good cause for his failure to appear or requested to reschedule the hearing.  As such, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

Additional evidence was associated with the record after the March 2014 statement of the case (SOC) without a supplemental statement of the case (SSOC), or waiver of RO consideration of the additional evidence.  See 38 C.F.R. § 20.1304 (2017).  However, this evidence was considered by the RO in a November 2017 rating decision.  Moreover, the additional evidence is not pertinent to the facial skin condition claim adjudicated herein (any relevant information is cumulative).  Thus, there is no need to remand to the RO for consideration of the additional evidence.

The issue of entitlement to an initial compensable rating for bilateral forearms scars is addressed in the REMAND portion of this decision.



FINDINGS OF FACT

1.  A July 2002 rating decision denied the claim of entitlement to service connection for a facial skin condition as result of shaving; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is cumulative or redundant of the evidence previously of record and does not relate to unestablished facts necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement to service connection for a facial skin condition, as result of shaving, has not been presented.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C. §§ 7104 (b), 7105(c) (2012).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4) (2017), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

The Veteran contends that he has a facial skin condition, which originated from shaving during his active service.

At the outset, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The RO initially denied service connection for a facial skin condition in a July 2002 rating decision.  On that occasion, the RO determined that the evidence failed to establish either an in-service skin condition or a nexus to the Veteran's military service.  This decision became final, as the Veteran did not appeal the denial or submit any pertinent evidence within the appeal period.  

The evidence added to the record after the expiration of the appeal period includes additional statements from the Veteran, as well as VA and private treatment records.  However, with respect to his facial skin condition claim, the Board finds that the Veteran has not submitted material evidence to reopen his previously denied claim.  The evidence submitted since the last unappealed denial is cumulative of previously considered evidence or does not relate to an unestablished fact necessary to substantiate the claim and raise a possibility of substantiating the claim.  In particular, though the Veteran has submitted additional lay statements and treatment records, this evidence does not establish that his skin condition was incurred during or is otherwise related to his active service.  Therefore, this evidence is not considered relevant or material to previously unestablished facts necessary to substantiate these claims.  

The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, reopening of the claim is not warranted.


ORDER

As new and material evidence has not been received, reopening of the claim for service connection for a facial skin condition, as result of shaving, is denied.



REMAND

While the Board regrets the delay, additional development is required before the Veteran's claim is decided.

The veteran contends that his service-connected bilateral forearms scars are more disabling than currently evaluated.  The Veteran was most recently afforded a VA examination to determine the current degree of severity of this disability in August 2011.  Where a Veteran asserts that a disability has worsened since his last VA examination, and the examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board notes that the Veteran was scheduled for an additional VA examination on July 18, 2017; however, he failed to report to this examination.  The record does not indicate whether the Veteran received adequate notice of the examination at issue and thus the record lacks clear notice of the VA examination.  On July 10, 2017, the RO notified the Veteran that a private medical facility would contact him and provide details of the examination.  The record, however, is absent of documentation notifying the Veteran of the date, time, and place of the July 2017 examination.  In addition, VA requests for physical examinations dated July and November 2017 indicate that the Veteran was homeless or at imminent risk of homelessness.  

Unlike other regular VA practices, there is no published guidance establishing the presumption of regularity in this situation.  See Kyhn v. Shinseki, 716 F.3d 572, 577-78 (Fed. Cir. 2013) (explaining that the regular practice of VA officials providing notice of a VA examination is not supported by law or policy, unlike the practice to mail the Veteran notification of a rating decision, which is referenced in 38 U.S.C. § 7105 (b)(1)).  Therefore, there is sufficient ambiguity in the record surrounding whether the Veteran was adequately notified of the July 2017 VA examination. 
In light of the foregoing, the Board finds that an additional VA examination is warranted. 

Updated VA treatment records should also be requested.  38 U.S.C. § 5103A (c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, including any recent or additional treatment records related to the claimed disability.  

If any requested record is not available, the file should reflect this fact and the Veteran notified in accordance with 38 C.F.R. § 3.159(e) (2017).

2.  After completion of the foregoing, afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected bilateral forearms scars.  All pertinent evidence of record should be made available to and reviewed by the examiner.  All required tests and studies should be performed.

The examiner must provide all information required for rating purposes, to specifically include the type and total area of each scar.  Further, the examiner must provide accurate and fully descriptive assessments of all signs and symptoms related to the Veteran's bilateral forearms scars, including, but not limited to pain and instability.  If the examiner is unable to conduct the required testing or concludes any required testing is not necessary, he or she should clearly explain why that is so.

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements.  If the examiner is unable to provide any required opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  Further, the examiner must state whether the inability to provide any required opinion is based on a personal limitation or on a lack of knowledge among the medical community at large.  

3.  The RO should ensure that the Veteran is provided with adequate notice of the date, time, and place of all scheduled examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

4.  Finally, undertake any other development determined to be warranted, and then re-adjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans'Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


